Name: Decision No 5/98 of the Association Council, association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part of 23 November 1998 adopting the terms and conditions for the participation of the Republic of Bulgaria in Community programmes in the fields of health and social policy
 Type: Decision
 Subject Matter: Europe;  European construction;  social affairs;  EU finance;  health
 Date Published: 1999-02-09

 Avis juridique important|21999D0209(07)Decision No 5/98 of the Association Council, association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part of 23 November 1998 adopting the terms and conditions for the participation of the Republic of Bulgaria in Community programmes in the fields of health and social policy Official Journal L 035 , 09/02/1999 P. 0026 - 0028DECISION No 5/98 OF THE ASSOCIATION COUNCIL,association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part of 23 November 1998 adopting the terms and conditions for the participation of the Republic of Bulgaria in Community programmes in the fields of health and social policy (1999/112/EC)THE ASSOCIATION COUNCIL,Having regard to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part (1),Having regard to the Additional Protocol to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part, concerning Bulgaria's participation in Community programmes (2), and in particular Articles 1 and 2 thereof,Whereas, according to Article 1 of the said Additional Protocol, Bulgaria may participate in Community framework programmes, specific programmes, projects or other Community actions notably in the fields of health and social policy;Whereas, according to Article 2 of the said Additional Protocol, the terms and conditions for the participation of Bulgaria in the activities referred to in Article 1 are to be decided by the Association Council,HAS DECIDED AS FOLLOWS:Article 1Bulgaria shall participate in the European Community programmes combating cancer and prevention of AIDS and other communicable diseases according to the terms and conditions set out in Annexes I and II which shall form an integral part of this Decision.Article 2This Decision shall apply until 31 December 2000.Article 3This Decision shall enter into force on the first day of the month following the day of its adoption.Done at Brussels, 23 November 1998.For the Association CouncilThe PresidentN. MIHAILOVA(1) OJ L 358, 31.12.1994, p. 2.(2) OJ L 317, 30.12.1995, p. 25.ANNEX I TERMS AND CONDITIONS FOR THE PARTICIPATION OF THE REPUBLIC OF BULGARIA IN THE PROGRAMMES COMBATING CANCER AND PREVENTION OF AIDS AND OTHER COMMUNICABLE DISEASES 1. Bulgaria will participate in all activities of the programmes combating cancer and prevention of AIDS and other communicable diseases (hereinafter called 'the programmes`) in conformity, unless otherwise provided in the Decision, with the objectives, criteria, procedures and deadlines as defined in Decision No 646/96/EC of the European Parliament and of the Council of 29 March 1996 adopting an action plan to combat cancer within the framework for action in the field of public health (1996 to 2000) (1), and in particular Article 6(2) thereof and Decision No 647/96/EC of the European Parliament and of the Council of 29 March 1996 adopting a programme of Community action on the prevention of AIDS and certain other communicable diseases within the framework for action in the field of public health (1996 to 2000) (2), and in particular Article 6(2) thereof.2. The terms and conditions for the submission, assessment and selection of applications related to eligible institutions, organisations and individuals of Bulgaria will be as far as possible in conformity with those prevailing in the Member States of the Community.3. To ensure the Community dimension of the programmes, transnational projects and activities proposed by Bulgaria will be required to include a minimum number of partners from the Member States of the Community. This minimum number will be decided in the framework of the implementation of the programmes, taking into account the nature of the various activities, the number of partners in a given project and the number of countries participating in the programmes.4. Bulgaria will pay each year a contribution to the general budget of the European Communities to cover the costs resulting from its participation in the programmes (see Annex II). The Association Committee is entitled to adapt this contribution whenever necessary.5. The Member States of the Community and Bulgaria will make every effort, within the framework of the existing provisions, to facilitate the free movement and residence of all eligible persons to the programmes moving between Bulgaria and the Member States of the Community for the purpose of participating in activities covered by the Decision.6. Without prejudice to the responsibilities of the Commission and the Court of Auditors of the European Communities in relation to the monitoring and evaluation of the programmes pursuant to the Decisions concerning combating cancer and prevention of AIDS and other communicable diseases, (Articles 7 and 7 respectively), the participation of Bulgaria in the programmes will be continuously monitored on a partnership basis involving Bulgaria and the Commission of the European Communities. Bulgaria will submit the necessary reports to the Commission and take part in other specific activities set out by the Community in that context.7. Without prejudice to the procedures referred to in Article 5 of the Decision on combating cancer and Article 5 of the Decision on prevention of AIDS and other communicable diseases, Bulgaria will be invited to any coordination meeting on any question concerning the implementation of this Decision prior to the regular meetings of the programme committees. The Commission will inform Bulgaria about the results of such regular meetings.8. The language to be used as regards the application process, contracts, reports to be submitted and other administrative arrangements for the programmes will be one of the official languages of the Community.(1) OJ L 95, 16.4.1996, p. 9.(2) OJ L 95, 16.4.1996, p. 16.ANNEX II FINANCIAL CONTRIBUTION OF THE REPUBLIC OF BULGARIA TO COMBATING CANCER AND PREVENTION OF AIDS AND OTHER COMMUNICABLE DISEASES 1. The financial contribution of Bulgaria will cover:- financial support from the programmes to Bulgarian participants,- supplementary costs of an administrative nature related to the management of the programmes by the Commission stemming from Bulgaria's participation.2. For every financial year, the aggregated amount of subsidies or any other financial support received from the programmes by the Bulgarian beneficiaries will not exceed the contribution paid by Bulgaria, after deduction of the supplementary administrative costs.Should the contribution paid by Bulgaria to the general budget of the European Communities, after deduction of the supplementary administrative costs, be higher than the aggregated amount of subsidies or other financial support received by the Bulgarian beneficiaries from the programmes, the Commission will transfer the balance to the next budgetary exercise, and it will be deducted from the following year's contribution. Should such a balance be left when the programmes come to an end, the corresponding amount will be reimbursed to Bulgaria.3. Combating cancer Bulgaria's annual contribution will be of ECU 71 914 from 1998. From this sum, an amount of ECU 4 704 will cover supplementary administrative costs related to the management of the programme by the Commission stemming from Bulgaria's participation.4. Prevention of AIDS and other communicable diseases Bulgaria's annual contribution will be of ECU 55 319 from 1998. From this sum, an amount of ECU 3 619 will cover supplementary administrative costs related to the management of the programme by the Commission stemming from Bulgaria's participation.5. The financial regulations applicable to the general budget of the Community will apply, notably to the management of the contribution of Bulgaria.Upon entry into force of this Decision and at the beginning of each following year, the Commission will send to Bulgaria a call for funds corresponding to its contribution to the costs under this Decision.This contribution will be expressed in ecus and paid into an ecu bank account of the Commission.Bulgaria will pay its contribution to the annual costs under this Decision according to the call for funds and at the latest three months after the call for funds is sent. Any delay in the payment of the contribution shall give rise to the payment of interest by Bulgaria on the outstanding amount from the due date. The interest rate corresponds to the rate applied by the European Monetary Cooperation Fund, for the month of the due date, for its operations in ecus, increased by 1,5 %.6. Bulgaria will pay the supplementary costs of an administrative nature referred to in paragraphs 3 and 4 from its national budget.7. For the programme 'Combating cancer`, Bulgaria will pay 20 % (ECU 13 442) in 1998, 40 % (ECU 26 884) in 1999 and 60 % (ECU 40 326) in 2000 of the remaining cost of its participation from its national budget.Subject to regular PHARE programming procedures, the remaining 80 % (ECU 53 768) in 1998, 60 % (ECU 40 326) in 1999 and 40 % (ECU 26 884) in 2000 will be paid from Bulgaria's annual PHARE allocation.For the programme 'Prevention of AIDS and other communicable diseases`, Bulgaria will pay 20 % (ECU 10 340) in 1998, 40 % (ECU 20 680) in 1999 and 60 % (ECU 31 020) in 2000 of the remaining cost of its participation from its national budget.Subject to regular PHARE programming procedures, the remaining 80 % (ECU 41 360) in 1998, 60 % (ECU 31 020) in 1999 and 40 % (ECU 20 680) in 2000 will be paid from Bulgaria's annual PHARE allocation.